Case 3:20-cv-11059-MAS-LHG Document 9 Filed 10/05/20 Page 1 of 4 PageID: 64




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 CASEY STERK and KEVIN MAHER,                      Civil Action No. 20-11059(MAS)(LHG)
 individually and on behalf of all others
 similarly situated,

                        Plaintiffs

 vs.

 THE BANK OF NOVA SCOTIA, et al.

                        Defendants

 YURI ALISHAEV, ABRAHAM JEREMIAS,                  Civil Action No. 20-11329(MAS)(LHG)
 and MORRIS JEREMIAS, individually and on
 behalf of all others similarly situated,

                        Plaintiffs,
 v.

 THE BANK OF NOVA SCOTIA, et al.

                        Defendants
 JEFFERY TOMASULO and                              Civil Action No. 20-12111(MAS)(LHG)
 CHRISTOPHER DEPAOLI, individually
 and on behalf of all others similarly situated,

                        Plaintiffs,
                                                            ORDER STAYING
 v.                                                      TIME TO ANSWER, MOVE
                                                          OR OTHERWISE REPLY
 THE BANK OF NOVA SCOTIA, et al.

                        Defendants
Case 3:20-cv-11059-MAS-LHG Document 9 Filed 10/05/20 Page 2 of 4 PageID: 65




 JEFF BRAUN OF ML OPTIONS                 Civil Action No. 20-12217(MAS)(LHG)
 TRADING, LLC, Individually and on Behalf
 of All Others Similarly Situated,

                     Plaintiff,

 vs.

 THE BANK OF NOVA SCOTIA, et al.

                     Defendants.


 DON TRAN, individually and on behalf of       Civil Action No. 20-12261(MAS)(LHG)
 all others similarly situated,

                     Plaintiff,

 v.

 THE BANK OF NOVA SCOTIA, et al.

                     Defendants

 MARK SERRI, on Behalf of Himself and All Civil Action No. 20-12927(MAS)(LHG)
 Others Similarly Situated,

                     Plaintiff,

 vs.

 BANK OF NOVA SCOTIA, et al.

                     Defendants.




                                           2
Case 3:20-cv-11059-MAS-LHG Document 9 Filed 10/05/20 Page 3 of 4 PageID: 66




 LARRY BLANKENSHIP On Behalf Of                   Civil Action No. 20-12998(MAS)(LHG)
 Himself And All Others Similarly Situated,

                       Plaintiff,

 v.

 THE BANK OF NOVA SCOTIA, et al.

                       Defendants.

 PORT 22, LLC, on Behalf of Itself and All        Civil Action No. 20-12999(MAS)(LHG)
 Others Similarly Situated,

                       Plaintiff,
 v.

 THE BANK OF NOVA SCOTIA, et al.

                       Defendants

 ARTHUR H. LAMBORN, JR., on Behalf of             Civil Action No. 20-13035(MAS)(LHG)
 Himself and All Others Similarly Situated,

                       Plaintiff,

 v.

 BANK OF NOVA SCOTIA, et al.

                       Defendants.

 ROBERT CHARLES CLASS A, L.P., on                 Civil Action No. 20-13116(MAS)(LHG)
 Behalf of Itself and All Others Similarly
 Situated,

                       Plaintiff,

 v.

 BANK OF NOVA SCOTIA, et al.

                       Defendants.




                                              3
Case 3:20-cv-11059-MAS-LHG Document 9 Filed 10/05/20 Page 4 of 4 PageID: 67




       THIS MATTER having been brought to the Court by counsel for Defendants The Bank

of Nova Scotia, Scotia Capital (USA) Inc., Scotia Holdings (US) Inc., Scotiabanc Inc., and The

Bank of Nova Scotia Trust Company of New York (collectively, “BNS Defendants”) for an order

staying sine die all Defendants’ time to answer, move, or otherwise reply to any of Plaintiffs’

complaints in the above-captioned actions; and all parties having consented to the relief sought;

and the Court having found that justification exists to grant the requested stay:

       It is hereby ORDERED on this 5th day of October, 2020, that Defendants’ time to answer,

move, or otherwise reply to any of Plaintiffs’ complaints in the above-captioned actions is hereby

stayed for 60 days or, in the alternative, for 30 days after the Court decides the parties’ Motion for

Consolidation, whichever is sooner.




                                                   __________________________
                                                   Hon. Lois H. Goodman, U.S.M.J.




                                                  4
